                                                                                    DEC 3 0 2019
                    IN THE UNITED STATES DISTRICT COURT
                                                                                                     y
                    FOR THE EASTERN DISTRICT OF VIRGINIA                      CLERK, U.S. DISTRICT COURT
                                                                                    RICHMOND, VA
                               Richmond Division


THOMAS CANNELL,

       Plaintiff,
V.                                                Civil Action No. 3:19CV803-HEH


THE STATE OF COLORADO,et al,

       Defendants.


                               MEMORANDUM OPINION
                         (Dismissing Action Without Prejudice)

       By Memorandum Order entered on November 25, 2019, the Court conditionally

docketed Plaintiffs action. On December 5, 2019, United States Postal Service returned

the November 25, 2019 Memorandum Order to the Court marked,"RELEASED." Since

that date. Plaintiff has not contacted the Court to provide a current address. Plaintiffs

failure to contact the Court and provide a current address indicates his lack of interest in

prosecuting this action. See Fed. R. Civ. P. 41(b). Accordingly, the action will be

dismissed without prejudice.

       An appropriate Order shall accompany this Memorandum Opinion.


                                                     _M
                                    HENRY E. HUDSON
Date:O<.fc.3»^^0> S                 SENIOR UNITED STATES DISTRICT JUDGE
Richmond, Virginia
